Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        DETAILED ACTION
This is in response to the communication filed on 03/24/2021. Claims 1-20 were pending in the application. Claims 1-20 have been allowed.  
Terminal Disclaimer
The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,892,898 and 10,826,709 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/24/2021, with respect to 35 USC 103 type rejection of claim 1 have been fully considered and are persuasive.  Previous 35 USC 103 type rejection is withdrawn because of further amendments are made to the claim. Applicant’s arguments, see remarks, filed on 03/24/2021, with respect to obviousness type double patenting rejection of claim 1 have been fully considered and are persuasive.  Previous obviousness type double patenting rejection is withdrawn as terminal disclaimer filed on 03/26/2021 is approved.
                               Examiner’s Reasons for Allowance
Claims   1-20 are allowed.  
The following is an examiner’s statement of reasons for allowances: 

No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, and prosecution history of the parent applications. See MPEP 1302.14(1).
Duffield et al, US 2019/0279172 A1 and Christidis et al, US 2019/0156332 A1 were cited as the closest prior arts of the record during the prosecution of the parent applications, however these references taken singly or in combination with one another do not teach/ suggest all of the claimed limitations in the instant application.
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494